BEAUCHAMP, Judge.
Appellant was given seven years in the penitentiary on a charge of robbery.
The record contains no bills of exception and the statement of facts was filed 91 days after notice of appeal was given. Furthermore, the statement of facts does not bear the approval of the trial judge. We are, therefore, unable to consider it. Tex. Jur. Vol. 4, page 420, and cases there cited; Floyd v. State, 113 S. W. (2d) 894; Page v. State, 117 S. W. (2d) 785; C. C. P. Art. 760, Sub. 5.
We find no error apparent in the record.
The judgment of the trial court is affirmed.